Citation Nr: 1816748	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

4. Entitlement to total individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1970 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing in this matter was held before the undersigned Veterans Law Judge in December 2017 in Waco, Texas. The transcript is of record. 


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the right upper extremity.

2. The Veteran does not have peripheral neuropathy of the left upper extremity.

3. The Veteran does not have peripheral neuropathy of the left lower extremity.

4. The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for a TDIU are met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities and left lower extremity are attributable to his service. The Veteran stated that he experiences numbness in his right shoulder and pain in his hips, which he is competent to report. Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Treatment records from the Waco VA Medical Center (VAMC) in September 2014 reflect the Veteran's complaints of pain but note that there is no evidence of peripheral neuropathy.   The Veteran has been diagnosed with bilateral hip disorders and prescribed medication for associated leg pain.  The Veteran has not been diagnosed with diabetes mellitus.  

In September 2014 the Veteran was provided with a VA examination for his claimed peripheral neuropathy. The examiner found no objective evidence to support a diagnosis of peripheral neuropathy. All neurologic testing was normal in all extremities. There is no indication that the examiner was not competent, and the Board considers the findings credible. 

Without a current disability due to a disease or injury, service connection is not warranted on any theory of entitlement. The Board finds the evidence does not support a finding that the Veteran has peripheral neuropathy in his right upper extremity, left upper extremity, or left lower extremity. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's combined disability rating is currently 90 percent, with his posttraumatic stress disorder (PTSD) rated at 70 percent and bilateral hearing loss rated at 60 percent, which satisfies the schedular requirement for consideration of TDIU.

At his December 2017 hearing, the Veteran stated that his hearing loss was so severe that he often had difficulty hearing his colleagues and that related incidents at work triggered his PTSD. He stated that on multiple occasions he was almost fired, and that he ultimately chose to retire to avoid being fired for issues arising from his hearing loss and PTSD. 

The Veteran earned a General Equivalency Diploma and a certificate in heating, ventilating, and air conditioning maintenance. The record shows the Veteran's employment history consisted of maintenance, welding, pipe fitting, industrial mechanics, and machine construction. The Veteran's application for TDIU shows that he last worked in 2012 performing maintenance. A form submitted by his employer states that his employment ended due to failing a random drug test.

In a July 2015 VA audiological examination, the Veteran reported that all sounds are muffled and that he cannot hear. The examiner noted the Veteran "does have communication needs which are hindered by his hearing loss." The audiologist further noted: 

The Veteran has severe to profound hearing loss and is expected to have extreme difficulties communicating with people in all environments. He is unable to understand any speech without concentrating exclusively on the speaker, using visual cues to aid in understanding. Noise in the environment is expected to further decrease his communication abilities. The Veteran would be expected to be unable to hear alerting and emergency signals which may endanger himself or others. Special accommodation would be required for the Veteran to safely work in any setting.

In an August 2015 VA mental health examination, a psychologist considered the Veteran's PTSD and noted that, due to the circumstances leading to termination of the Veteran's most recent employment as well as the fact that the Veteran is no longer pursuing employment, the examiner could only speculate as to the impact of the Veteran's service-connected disabilities on his ability to secure and maintain gainful employment. The examiner also noted that the Veteran has had multiple barriers to employment over the course of his career, including legal and substance abuse issues.

Resolving all doubt in favor of the Veteran, the Board finds the evidence of record is equally balanced both for and against whether he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities; specifically the degree of severity of his bilateral hearing loss. The information submitted by his most recent employer does not support the Veteran's assertion that he retired due to his service-connected disabilities, and records note a number of factors contributing to employment instability over several years.  On the other hand, the audiologist was very specific about the Veteran's hearing dysfunction in a work setting consistent with his training and occupational skills, highlighting the danger of an inability to hear alerting and emergency signals in a workplace.  Accordingly, entitlement to a TDIU is warranted, effective July 31, 2015, the date of the examination that established the degree of severity of service-connected hearing loss. 


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to total individual unemployability effective July 31, 2015 is granted.  




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


